t c summary opinion united_states tax_court kevin dean chaffee petitioner v commissioner of internal revenue respondent docket no 10847-09s filed date kevin dean chaffee pro_se rachael j zepeda for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax due solely to the disallowance of two dependency_exemption deductions and related child tax_credits background2 petitioner resided in arizona at the time his petition was filed he had two children gc and ac-a and married gc’s mother kimberly ann chaffee ms chaffee on date petitioner and ms chaffee resided together with gc in until petitioner and ms chaffee separated on date when they separated ms chaffee took gc and moved into a separate residence petitioner and ms chaffee divorced on date petitioner shared custody of ac-a in with her mother mercedes lopez ms lopez pursuant to an order issued by the superior court of arizona pima county the order also stated that petitioner shall be entitled to claim ac-a as a dependent for federal and state_income_tax purposes for tax_year and thereafter petitioner and ms lopez were never married 2the stipulation of facts and the attached exhibits are incorporated herein by this reference 3the court uses initials to refer to minor children see rule a petitioner timely filed a form_1040 u s individual_income_tax_return for as married_filing_separately he claimed dependency_exemption deductions and child tax_credits for gc and ac-a petitioner did not attach a form_8332 release of claim to exemption for child of divorced or separated parents to his return ms chaffee and ms lopez also claimed dependency_exemption deductions for gc and ac-a respectively for discussion in general the commissioner’s determinations are presumed correct and the taxpayers bear the burden of showing that the determinations are in error rule a 290_us_111 deductions and credits are a matter of legislative grace and taxpayers bear the burden of proving entitlement to any deduction or credit claimed on a return see 503_us_79 wilson v commissioner tcmemo_2001_139 i dependency_exemptions a gc sec_151 allows a deduction for an exemption for each dependent as relevant here a dependent must be a qualifying_child that meets the relationship residency age and support requirements of sec_152 sec_152 if both parents claim the same child as a qualifying_child on separate federal_income_tax returns the child is treated as the qualifying_child of the parent with whom the child resided for the longer period during the year sec_152 petitioner contends that he had equal custody of gc in but he has not offered evidence sufficient to corroborate that assertion to the contrary respondent provided a log kept by ms chaffee which indicated that petitioner had custody for only out of the days after petitioner and ms chaffee separated although petitioner has shown that ms chaffee’s log failed to account for days for which he had custody he still falls far short of establishing that he had equal custody of gc in he is thus not entitled to a dependency_exemption deduction for gc b ac-a for divorced parents sec_152 and provides that a child will be treated as a qualifying_child of the noncustodial_parent if the custodial_parent signs a written declaration that she will not claim the child as a dependent and the noncustodial_parent attaches that declaration to his tax_return the declaration must be made either on form_8332 or in a statement conforming to the substance of that form miller v 4respondent concedes that gc is the qualifying_child of both petitioner and ms chaffee and that if petitioner and ms chaffee had equal custody of gc petitioner would be entitled to the dependency_exemption deduction for gc because his adjusted_gross_income for was greater than ms chaffee’s see sec_152 commissioner 114_tc_184 neal v commissioner tcmemo_1999_97 sec_152 also applies to parents who are not married 121_tc_245 although petitioner and ms lopez shared joint custody of ac-a petitioner does not dispute that ms lopez had primary physical custody of ac-a and was therefore the custodial_parent petitioner claims he did not attach a form_8332 to his tax_return because ms lopez refused to sign one instead he included a copy of the superior court’s order with his tax_return unfortunately that order cannot be considered the equivalent of a form_8332 see miller v commissioner supra neal v commissioner supra petitioner is therefore not entitled to a dependency_exemption deduction for ac-a ii child tax_credits sec_24 provides for a credit against the tax for the taxable_year with respect to each qualifying_child of the taxpayer sec_24 defines the term qualifying_child as a qualifying_child of the taxpayer as defined in sec_152 who has not attained age because we have concluded that gc and ac-a are not qualifying children under sec_152 they are also not qualifying children for purposes of sec_24 we therefore hold that petitioner is not entitled to the claimed child tax_credits to reflect the foregoing decision will be entered for respondent
